     Case 3:20-cv-00968-JLS-AHG Document 17 Filed 06/11/21 PageID.174 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10    BEQA LAGOON SUPPORT SERVICES,                      Case No.: 20-cv-968 JLS (AHG)
      a Nevada corporation,
11
                                        Plaintiff,       ORDER REQUESTING
12                                                       SUPPLEMENTAL BRIEFING
      v.
13
      DAVID W. HASSELMAN, an individual;                 (ECF No. 15)
14
      INTERNATIONAL MARINE SALES
15    AND EXPORT, LLC, a Florida limited
      liability company; and DOES 1 to 10,
16
      inclusive,
17                                   Defendants.
18
19         Presently before the Court is Plaintiff Beqa Lagoon Support Services’s Motion for
20   Default Judgment (ECF No. 15). In reviewing the Motion and all related documents, the
21   Court finds supplemental briefing is necessary to adjudicate the Motion for Default
22   Judgment. The supplemental briefing shall address whether (1) this Court has personal
23   jurisdiction over both Defendants and (2) venue is proper in this District. Accordingly, the
24   Parties SHALL FILE simultaneous supplemental briefs on or before June 21, 2021. The
25   ///
26   ///
27   ///
28   ///

                                                     1
                                                                                20-cv-968 JLS (AHG)
     Case 3:20-cv-00968-JLS-AHG Document 17 Filed 06/11/21 PageID.175 Page 2 of 2



 1   Parties’ briefs, not including any exhibits necessary to respond to the Court’s Order,
 2   SHALL NOT exceed seven (7) pages in length.
 3         IT IS SO ORDERED.
 4   Dated: June 11, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                           20-cv-968 JLS (AHG)
